Citation Nr: 0014838	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability rating.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1972.  

By rating action in July 1989, the Department of Veterans 
Affairs (VA) Regional Office (RO), Louisville, Kentucky, 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  By rating action in November 1992, 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, denied a disability rating in excess of 
30 percent for the veteran's service-connected PTSD and 
entitlement to a total rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
with the decision and was provided a statement of the case, 
but he did not take further action to appeal the decision.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mailed the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later. 38 C.F.R. § 20.302(b).  No 
timely appeal was filed by the veteran.  

In August 1997, the veteran contacted the RO requesting 
reevaluation of his disability rating for PTSD.  By rating 
action in May 1998, the RO continued the 30 percent 
disability rating for PTSD.  The veteran filed a notice of 
disagreement with the decision and this appeal to the Board 
of Veterans Appeals (Board) ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2. The symptoms of occupational and social impairment 
attributable to the service-connected PTSD include slight 
anxiety, and sleeping difficulties, infrequent nightmares, 
and periodic flashbacks.  They cause no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the veteran's PTSD have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.130 
and Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also is 
satisfied that the VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).  


Factual Background

The veteran contends that his service connected disability is 
more severely disabling than it has been rated, and that it 
interferes with employment opportunities.  

On psychiatric examination by VA in September 1993, the 
veteran reported that he had had over 40 jobs, including 
working as a jail guard, a city policeman, and a truck 
driver.  His PTSD was rated 30 percent disabling, and he was 
unsure why he was undergoing a psychiatric evaluation or who 
had initiated the claim for an increase in disability 
benefits.  Regarding symptoms of PTSD, the veteran admitted 
to distressing and intrusive recollections, and nightmares 
approximately two times per week.  He tried to suppress these 
thoughts by distracting himself and watching television.  He 
also avoided activities that might arouse recollections.  On 
mental status examination his mood was described as nervous 
and his affect was mildly anxious.  There was no evidence of 
psychotic symptomatology.  The diagnosis was PTSD and the 
Global Assessment of Functioning (GAF) score was 
approximately 60.  The examiner reviewed the veteran's 
medical record and based on the examination and record review 
concluded that there was no overt evidence of any change or 
worsening of the veteran's PTSD symptomatology.  Although the 
veteran admitted to past employment disruption, he stated 
that the primary reason was irritability and a short temper.  
The examiner commented that some of the veteran's personality 
traits with respect to difficulty with authority and 
difficulty with others predated his military experience.  
With respect to social functioning, he was somewhat active 
with friends and family, but admitted to having a short 
temper with his children and sometimes with people in 
general.  

VA outpatient treatment reports from 1993 to 1997 are 
reflected in the report of a September 1997 visit when it was 
reported that the veteran's family life was being adversely 
affected by his condition.  He and his spouse were working 
toward solutions in separate counseling sessions.  
Appointments were being kept and there was a willingness by 
both to search for solutions.  It was further noted that the 
veteran was easily threatened by opening up PTSD issues.  

On psychiatric examination by VA in October 1997, the 
examiner reviewed the veteran's claims file including the 
report of the 1993 examination.  It was noted that the 
veteran last had a psychiatric hospitalization in 1991 for an 
acute exacerbation of major depression and narcotics abuse.  
He had diagnoses of PTSD, major depression, narcotic abuse 
and anti-social personality traits.  During the 
hospitalization, the veteran was abusive and threatening 
towards the staff.  He was currently being seen in the mental 
health clinic every six to eight weeks.  His current 
medications were Valium, Prozac and Benadryl.  He had not 
worked since 1988 because he could not be around people.  His 
complaints included impaired sleep, loud noises upsetting 
him, being irritable and short tempered, and having fist 
fights with his wife.  He complained of aches and pains and 
feeling tired.   
He had a new bass boat and went fishing.  He also liked to 
read the newspaper.  

The veteran was cooperative and spoke in a normal and 
reasonable tone of voice in a fluent and coherent manner.  He 
spoke at length and appeared very forthcoming.  He smiled 
occasionally during the interview process.  He did not show 
symptoms of persistent nervousness, jitteriness, 
irritability, hyperalertness or sympathetic hyperarousal.  He 
maintained good eye contact.  He described his mood as being 
a wreck physically.  His affect showed a normal and 
reasonable range with no emotional lability or any kind of 
tearfulness.  His affect did not change even when discussing 
traumatic or difficult personal events.  He denied current 
suicidal or homicidal thought, but acknowledged that he had 
had suicidal thoughts and some attempts in years past.  His 
thought processes appeared well grounded in reality.  He did 
not appear to be depressed or anxious.  The diagnoses were 
PTSD, Alcohol abuse, in remission, history of narcotics 
abuse, and antisocial personality disorder, not otherwise 
specified, with antisocial and borderline traits.  The 
examiner also noted that the veteran had multiple, 
significant physical problems.  He evaluated the current GAF 
score as being in the mild to moderate range with some 
depressed mood and insomnia as well as some difficulty in 
social and occupational functioning, but with some meaningful 
interpersonal relationships, particularly with his eleven-
year-old son.  He was able to attend to the activities of 
daily living and was able to enjoy some hobbies and 
recreational activities particularly fishing on his new bass 
boat.  The assigned score was 62, which was termed consistent 
with the 1993 evaluation when a GAF score of approximately 60 
was recorded.  

When the veteran testified during a Board hearing at the RO 
in November 1998, it was reported that the veteran was 
continuing to receive treatment by VA, and that his Social 
Security disability benefits had recently been continued.  
The veteran testified that he was living in a camper outside 
his house, but that he entered his house periodically, for 
example to get his son ready for school.  He did not go 
anywhere because of his problem with being around people; and 
he did not like the idea of even attending the hearing, 
although he knew it was the appropriate thing to do.  The 
veteran's spouse testified in his behalf that she had noticed 
a change in him, to the extent that he did not even talk to 
her.  She described him as being in his own little world 
which no one else could enter.  

In June 1998, a clinical psychologist reported that the 
veteran had a history of flashbacks, explosiveness, and 
destruction of property.  He also had had neck and back 
surgery.  He suffered from a burning in his arms and neck, 
and he had difficulty walking, requiring that he use a cane.  
On evaluation, the veteran was irritable and gruff.  He 
maintained very little eye contact through the session and he 
sat stiffly in his chair.  He was cooperative, but 
"unpleased" to be going through the evaluation.  He readily 
admitted to having major psychiatric problems.  He was angry 
as he talked about the VA hospital and was full of negativity 
about a variety of topics.  His memory was intact.  He 
admitted to paranoia particularly about the VA hospital and 
reported hearing voices, experiencing visual hallucinations 
and flashbacks.  He admitted to explosive rage, triggered by 
insignificant events.  His mood was depressed all the time.  
He had engaged in self damaging acts in the past, and had 
actually cut his leg with a knife.  His thought processes 
followed a logical sequence and were relevant to what was 
being discussed.  He did not appear to be experiencing any 
cognitive interference and his speech was coherent and flowed 
normally.  He believed that his mental health worsened with 
age.  The veteran had been receiving Social Security 
disability benefits for residuals of back injuries.  

The report further reflects that the veteran lived in a 
trailer outside the family home.  His wife cooked and he 
often ate with them, but otherwise he ate sandwiches and used 
the microwave in the trailer.  If he and his wife were having 
a conflict, he stayed away.  He did not drive unless he was 
forced to because it made him nervous.  The veteran had 
trouble walking very far because of his hip and was unable to 
lift anything because of his neck.  He looked out the window 
and watched television during the day and sometimes used his 
computer.  He continued to think of suicide a lot.  The 
diagnoses on Axis I were severe bipolar I disorder, most 
recent episode depressed, with psychosis; chronic PTSD; and 
alcohol dependence, in remission.  The Axis II diagnosis was 
deferred.  The diagnoses on Axis III included status post 
head injury, hip injury, past fractured skull, neck injuries 
and surgeries, liver disease, memory problems, long term leg 
injury from self-inflicted knife wound, extensive psychiatric 
history and chronic pain.  The GAF score, both current and 
during the past year, was reported to be 45.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings. Francisco, 7 
Vet.App. at 58.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Prior to receipt of the veteran's claim, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  The revised regulations provide that a 30 
percent evaluation is warranted for occupational and social 
impairment which results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

A 50 percent disability rating is assigned when there is 
occupational and social impairment which results in reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
GAF of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas. DSM-IV.  A GAF of 31-40 denotes 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood. Id.  A 41-50 score 
denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning. Id.  A 51-60 
score indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning. Id.  Finally, a 
GAF of 61-70 denotes some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the GAF scores although highly probative 
are not definitive of the rating to be assigned.  Here, it is 
the judgment of the Board that the assigned GAF scores have 
clearly included all psychiatric impairment displayed on 
examinations.  This means that disability attributable to the 
veteran's nonservice-connected psychiatric disabilities have 
been included.  

The above findings clearly establish that the veteran 
experiences some level of social and industrial impairment 
due to his PTSD, but it is also apparent that his inability 
to work is related to multiple physical disabilities and 
nonservice-connected psychiatric disabilities, including a 
personality disorder and a bipolar disorder.  Defining the 
level of occupational and social impairment attributable to 
PTSD requires a conclusion that PTSD causes no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
rage attacks, and chronic sleep impairment. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  It is clear, especially 
from the hearing testimony, that the veteran and his spouse 
are convinced that his PTSD greatly impairs him socially and 
industrially.  However, the objective medical evidence noted 
above confirms no such level of impairment, either socially 
or industrially, attributable to PTSD.  In fact, as reported 
by psychiatric examiners there has been essentially no change 
in disability caused by PTSD for many years.  The absence of 
a change in the level of psychiatric disability experienced 
by the veteran due to PTSD considered in relationship to all 
the other objective evidence warrants a conclusion that it is 
not the service-connected PTSD alone that prevents the 
veteran from working or having a satisfactory social life.  

In view of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
continued the 30 percent evaluation for PTSD.  In reaching 
its decision, the Board considered the complete history of 
the veteran's PTSD as well as the current clinical 
manifestations due to PTSD and the effect they have on the 
veteran's earning capacity, as evaluated by different 
examiners over the years.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  Here, the 
schedular rating criteria are completely appropriate for 
rating the disability and no higher rating is warranted based 
on the objective evidence.  There is no evidence disclosing 
that the veteran's PTSD, alone, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1). Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.


ORDER

Entitlement to an increased disability evaluation for PTSD is 
denied.  



		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

